DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent October 26, 2021, claim(s) 1-11 and 21-36 is/are pending in this application; of these claim(s) 1 and 25 is/are in independent form.  Claim(s) 1, 5, 6, 7, 25, and 30-36 is/are currently amended; claim(s) 2, 3, 21, 22, and 23 is/are previously presented; claim(s) 4, 8-11, 24, and 26-29 is/are original; claim(s) 12-20 and 37-49 is/are cancelled.

Drawings
The drawings were received on October 26, 2021.  These drawings are accepted by the Examiner.

Response to Arguments
Applicant’s arguments, see page 9 lines 15–18, filed October 26, 2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn. 
Applicant’s arguments, see page 9 line 19–22, filed October 26, 2021, with respect to claims 1, 5, 35, 36 have been fully considered and are persuasive.  The objection of claims 1, 5, 36, and 36 has been withdrawn. The objection of the dependent claims 2-4, 7-11, and 21-24 has also been withdrawn. 
Applicant’s arguments, see page 9 lines 23–27, filed October 26, 2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see page 10 line 1–8, filed October 26, 2021, with respect to claims 1–11 and 21–24  have been fully considered and are persuasive.  The rejections of claims 1–11 and 21–24 has been withdrawn (under 35 USC 112(a) and 35 U.S.C. § 112(b). 
trivially simple two-dimensional support vector machines which can be computed and visualized using the human mind.  And by broadest reasonable interpretation, the second machine learning algorithm includes a trivially simple hidden Markov model based on a feature vector of only two dimensions, which can be computed by a mathematician using probability laws.  Hence, the claim encompasses a mental process.  Nevertheless, the rejection is withdrawn because the claim is directed to a practical application.
Applicant’s arguments, see page 16 line 11 – page 19 line 27, filed October 26, 2021, with respect to the rejection(s) of claim(s) 25–27 and 29–36 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20170073756-A1 (“Jensen”).
Applicant’s arguments, see page 16 line 11 – page 19 line 27, filed October 26, 2021, with respect to the rejection(s) of claim(s) 1–11 and 21–22 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2018/0251848 A1 (“Diehn”) in view of US 2010/0041048 A1 (“Diehl”).
Applicant’s arguments, see page 16 line 11 – page 19 line 27, filed October 26, 2021, with respect to the rejection(s) of claim(s) 23 and 34 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2018/0251848 A1 (“Diehn”) in view of US 2010/0041048 A1 (“Diehl”) and further in view of US 2017/0342500 A1 (“Marquard”).
page 16 line 11 – page 19 line 27, filed October 26, 2021, with respect to the rejection(s) of claim(s) 28 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US-20170073756-A1 (“Jensen”) in view of US 2010/0041048 A1 (“Diehl”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 25-27 and 29-36 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US-20170073756-A1 (“Jensen”).

As to claim 25, Jensen teaches a method for analyzing a disease state of a subject (Jensen, title:  assessment of genetic variations), comprising:
receiving, by a computer system including one or more processors and computer memory, genetic information of the subject from a genetic analyzer (Jensen Para [0042]: receiving genetic information), the genetic information comprising data taken at two or more time points (Jensen Para [0042]: the genetic information from two or more samples from different time points) and wherein cancer is detected in the subject (Jensen Para [0223]: cancer identification);
extracting, by an extractor implemented by the computer system, one or more features from the genetic information, the one or more features including one or more genetic variants identified from a plurality of samples obtained from the subject (Jensen Para [0233]: extracting features as dimension reduction based on genetic information from the starting materials);
generating, by a first classifier implemented by the computer system using a first machine learning algorithm, a first output based on the genetic information, the first output indicating a first classification of the subject and the first machine learning algorithm selected from one of a neural network, a support vector machine, a Hidden Markov Model, or a random forest model (Jensen Para [0230]: analyzing the genetic information using support vector machines; the elements are claimed in the alternative so only on element needs to be mapped);
generating, by a second classifier (Jensen Para [0230]: analyzing genetic information using two or more statistical algorithms) implemented by the computer system using a second machine learning algorithm, a second output based on the genetic information, the second output indicating a second classification of the subject and the second machine learning algorithm selected from another one of a neural network, a support vector machine, a Hidden Markov Model, or a random forest model (Jensen Para [0230]: analyzing genetic information using neural networks or random forests; these element is claimed in the alternative so not all elements need to be mapped); 
identifying, by the computer system and from a population, additional subjects with genetic information that match the subject's genetic information based on the first classification and the second classification (Jensen Para [0280]-[0281]: identifying a patient that for determining genetic outcomes based on the automated analysis); and
determining, by a recommender implemented by the computer system, a recommendation indicating a treatment for the subject based on prior treatment of the additional subjects with matching genetic information, the recommendation being an output of the recommender (Jensen Para [00280]: determining a recommendation based on the medical record information and genetic information and the analysis).

As to claim 26, Jensen teaches the method of claim 25, comprising comparing current sequence reads with prior sequence reads and updating a diagnostic confidence indication accordingly (Jensen Para [0248]: updating the genetic analysis using confidence evaluations).

As to claim 27, Jensen teaches the method of claim 25, comprising generating a confidence interval for current sequence reads (Jensen Para [0248]: updating the genetic analysis using confidence evaluations including confidence intervals in Para [0274]).

As to claim 29, Jensen teaches the method of claim 25, comprising increasing a diagnostic confidence indication in a subsequent or a previous characterization if the information from a first time point corroborates information from the second time point (this is a contingent limitation in a method claim and by broadest reasonable interpretation, does not necessarily happen in the method; see MPEP §  2111.04; nevertheless, see Para [0248]: determining confidence intervals based on sampling matches with original data).

As to claim 30, Jensen teaches the method of claim 25, comprising:
characterizing the genetic information of the subject by determining a frequency of one of more genetic variants detected among a collection of sequence reads from DNA in a sample from the subject (Jensen Para [0340]: determining frequency genetic variants among the samples), and
producing an adjusted test result using the information from the two or more time points by comparing frequency of the one or more genetic variants at the two or more time points for the subjects with matching genetic information (Jensen Para [00280]: determining a recommendation based on the medical record information and genetic information and the analysis).

As to claim 31, Jensen teaches the method of claim 25, comprising:
characterizing the genetic information of the subject by determining an amount of copy number variation at one or more genetic loci detected from a collection of sequence reads from DNA in a sample from matching subjects (Jensen Para [0031]: determining copy number variation at particular locations), and producing an adjusted test result using the information from the two or more time points by  comparing the amount at the two or more time points (Jensen Para [0042]: the genetic information from two or more samples from different time points).

As to claim 32, Jensen teaches the method of claim 25, comprising characterizing the genetic information of the subject by making a diagnosis of health or disease (Jensen Para [00280]: determining a diagnostic recommendation based on the medical record information and genetic information and the analysis).

As to claim 33, Jensen teaches the method of claim 25, wherein the genetic information comprises sequence data from portions of a genome comprising disease-associated or cancer-associated genetic variants (Jensen Para [0340]: determining frequency genetic variants among the samples, including various single nucleotide polymorphisms).

As to claim 34, Jensen teaches the method of claim 25, comprising increasing sensitivity of detecting genetic variants by increasing read depth of polynucleotides in a sample from the subject (Jensen Para [0176]: altering the fold-coverage to increase redundancy during measurements) at two or more time points (Jensen Para [0042]: the genetic information from two or more samples from different time points).

As to claim 35, Jensen teaches the method of claim 25, comprising:
(Jensen Para [0211]: making a diagnosis based on a signal-to-noise ratio).

As to claim 36, Jensen teaches the method of claim 25, wherein comprising:
making a diagnosis of a presence of disease polynucleotides in a sample from the subject (Jensen Para [0211]: making a diagnosis based on a signal-to-noise ratio), and adjusting the diagnosis from negative or uncertain to positive in a characterization from an earlier time point when the same genetic variants are detected in a noise range at the earlier time point and above the noise range at a later time (Jensen Para [0042]: the diagnostic using the genetic information from two or more samples from different time points).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20170073756-A1 (“Jensen”) in view of US 2010/0041048 A1 (“Diehl”).

As to claim 28, Jensen teaches the method of claim 27, but does not teach:
comprising comparing the confidence interval with one or more prior confidence intervals.
Nevertheless, Diehl teaches determining a disease progression based on overlapping confidence intervals (Diehl Para [0064]: statistical analysis of progressing cancer based on confidence overlaps of cell-free DNA using the T-test, which is a method to assess overlapping variances between putatively differing means).
Jensen and Diehl are in the same field of cancer diagnostics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jensen to include the teachings of Diehl because comparing variances and confidence intervals tests for significance of changing tumor dynamics (See Diehl’s Abstract).

Claim 1-11 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0251848 A1 (“Diehn”) in view of US 2010/0041048 A1 (“Diehl”).

	As to claim 1, Diehn teaches a method for generating a therapeutic response predictor, comprising:
receiving, into computer memory, a training dataset (Diehn Para [0277]: storing genetic and bioinformatics information about recurrent mutations in a selector library) comprising, for each of a plurality of individuals having a cancer (Diehn Para [0227]: for a plurality of patients having tumors); (1) genetic information from the individual (Diehn Para [0277]: storing genetic information from tumor and plasma samples for analysis and validation) generated at first time point (Diehn Para [0277]: the genetic information is longitudinal, which includes various points in time) and (2) treatment response of the individual to one or more therapeutic interventions determined at a second, later, time point (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from longitudinal plasma samples containing circulating tumor DNA, abbreviated ctDNA);
using the training dataset to subject a computer classifier to training to yield a trained computer classifier (Diehn Para [0265]: a recommender makes recommendations having false positive and false negative rates), wherein the trained computer classifier is configured to:
…
predict a therapeutic response of a patient based at least partly on the amount of progression of cancer (Diehn Para [0265]: the recommendation involving false positives and false negatives are used to make recommendation about treatment options involving “actionable EGFR mutations” yielding recommendations about EGFR-targeted therapy; Diehn Para [0227]: wherein the analytic modeler performs Cancer Personalized Profiling by Deep Sequencing, aka CAPP-Seq, to extract selectors that are derived from clinical population-level analysis and validated using the genetic information using the tumor and plasma genetic information from patient-level analysis; See Figure 4).
However, Deihn does not teach:
determine a tumor burden of a sample of a patient based on a number of sequence reads derived from the sample bearing a variant with respect to the total number of sequence reads derived from the sample, wherein cancer is present in the patient and the patient is independent of the plurality of individuals having cancer;
determine a confidence interval for the tumor burden;
determine an amount of change between the confidence interval for the tumor burden of the sample for the patient in relation to one or more previous confidence intervals for the tumor burden related to the patient, the one or more previous confidence intervals corresponding to one or more previous samples of the patient;
determine an amount of progression of cancer in the patient based on the amount of change.


determine a tumor burden of a sample of a patient based on a number of sequence reads derived from the sample bearing a variant with respect to the total number of sequence reads derived from the sample, wherein cancer is present in the patient and the patient is independent of the plurality of individuals having cancer (Diehl Para [0042]: determining a tumor burden of a patient in cancer patients and normal patients without cancer);
determine a confidence interval for the tumor burden (Diehl Para [0064]: determining confidence intervals);
determine an amount of change between the confidence interval for the tumor burden of the sample for the patient in relation to one or more previous confidence intervals for the tumor burden related to the patient, the one or more previous confidence intervals corresponding to one or more previous samples of the patient (Diehl Para [0064]: statistical analysis of progressing cancer based on confidence overlaps of cell-free DNA using the T-test, which is a method to assess overlapping variances between putatively differing means);
Diehn and Diehl are in the same field of cancer diagnostics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diehn to include the teachings of Diehl because comparing variances and confidence intervals tests for significance of changing tumor dynamics (See Diehl’s Abstract).
	
	
As to claim 2, Diehn in view of Diehl teaches the method of claim 1, wherein the computer classifier is selected from the group consisting of: a supervised or unsupervised learning algorithm selected from support vector machine, random forest, nearest neighbor analysis (these elements are claimed in the alternative and do not need to be mapped), linear regression (Diehl Para [0064]: regression analysis using SAS), binary decision tree, discriminant analyses (this element is claimed in the alternative and does not need to be mapped), logistic classifier, and cluster analysis (this element is claimed in the alternative and does not need to be mapped).

As to claim 3, Diehn in view of Diehl teaches the method of claim 1, further comprising predicting a direction of tumor development based on tests at two or more time points (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from longitudinal plasma samples containing circulating tumor DNA, abbreviated ctDNA).

As to claim 4, Diehn in view of Diehl teaches the method of claim 1, wherein the generated prediction comprises determining a probability of developing distant metastases (Diehl Para [0064}:   determining the probability of developing recurrent cancer visible radiographically).

As to claim 5, Diehn in view of Diehl teaches the method of claim 1, wherein the training dataset further comprises clinical data selected from the group consisting of cancer stage, type of surgical procedure, age, tumor grading, depth of tumor infiltration, occurrence of post-operative complications, and presence of venous invasion (Diehn Para [0048]: the classifier is for predicting of prognosis such as stage of cancer).

As to claim 6, Diehn in view of Diehl teaches the method of claim 1, wherein the genetic information comprises variables defining genomic organization of cancer cells (Diehn Para [0265]: the genetic information comprises a variable for “actionable EGFR mutations”).

As to claim 7, Diehn in view of Diehl teaches the method of claim 1, wherein the genetic information comprises variables defining genomic organization of single disseminated cancer cells (Diehn Para [0227]: circulating tumor DNA, abbreviated ctDNA, is derived from single cancer cells whose DNA has been disseminated to the patient’s plasma).

(Diehn Para [0105]: the training sets are pre-processed in the embodiment that involves Bayesian statistics, because Bayesian statistics generally entails calculating class-conditional probabilities).

As to claim 9, Diehn in view of Diehl teaches the method of claim 8, wherein pre-processing the training dataset comprises transforming the provided data into class-conditional probabilities (Diehn Para [0105]: the training sets are pre-processed in the embodiment that involves Bayesian statistics, because Bayesian statistics generally entails calculating class-conditional probabilities).

As to claim 10, Diehn in view of Diehl teaches the method of claim 1, wherein the genetic information comprises sequence or abundance data from one or more genetic loci (Diehn Para [0265]:the exemplary genetic loci is the EGFR gene) in cell-free DNA from the individuals (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from longitudinal plasma samples containing circulating tumor DNA, abbreviated ctDNA).

As to claim 11, Diehn in view of Diehl teaches the method of claim 1, wherein the treatment response includes genetic information from the individual generated at a second, later, time point (Diehn Para [0227]: sequenced genetic information from a plurality of patients is determined from longitudinal plasma samples containing circulating tumor DNA, abbreviated ctDNA).

As to claim 21, Diehn in view of Diehl teaches the method of claim 6, wherein 20 variables or fewer are selected (Diehn Para [0040]: Figure 3 illustrates ten classes of features).

As to claim 22, Diehn in view of Diehl teaches the method of claim 6, wherein 10 variables or fewer are selected (Diehn Para [0040]: Figure 3 illustrates ten classes of features).


Claim Rejections - 35 USC § 103
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0251848 A1 (“Diehn”) in view of US 2010/0041048 A1 (“Diehl”) as applied to claim 1 above, and further in view of US 2017/0342500 A1 (“Marquard”).

As to claim 23, Diehn in view of Diehl teaches the method of claim 1, but does not teach wherein the trained computer classifier employs an artificial neural network.
Nevertheless, Marquard teaches wherein the trained computer classifier employs an artificial neural network (Marquard Para [0105]: machine learning for training in Marquard comprising artificial neural networks).
Diehn, Diehl, and Marquard are in the same field of cancer diagnostics.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Diehn in view of Diehl to include the teachings of Marquard because determining a tissue of origin helps to guide treatment (See Marquard Para [00012]).

As to claim 24, Diehn in view of Diehl and in further view of Marquard teaches the method of claim 23, wherein the artificial neural network is trained using a Bayesian framework  (Marquard Para [0105]: machine learning for training in Marquard comprising artificial neural networks and Bayesian statistics).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20210207223-A1:  Pertinent because of tumor burden monitoring using statistical analysis.
The following art has previously been made of record:

US-20200131582-A1	Murtaza, Muhammed, et al. "Non-invasive analysis of acquired resistance to cancer therapy by sequencing of plasma DNA." NATURE 497 (2013): 2.
Garcia-Murillas, Isaac, et al. "Mutation tracking in circulating tumor DNA predicts relapse in early breast cancer." Science translational medicine 7.302 (2015): 302ra133-302ra133.
Giordano, Antonio, et al. "Artificial neural network analysis of circulating tumor cells in metastatic breast cancer patients." Breast cancer research and treatment 129.2 (2011): 451-458.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/             Primary Examiner, Art Unit 1631                                                                                                                                                                                           	January 3, 2022